                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES—GENERAL

Case No.    CV 18-6725-DMG (JPRx)                                   Date     January 16, 2020

Title Lauren Moshi, LLC v. Daniel Fuentes                                          Page     1 of 2

Present: The Honorable      DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

             KANE TIEN                                              NOT REPORTED
             Deputy Clerk                                            Court Reporter

   Attorneys Present for Plaintiff(s)                      Attorneys Present for Defendant(s)
            None Present                                             None Present

Proceedings: IN CHAMBERS -- ORDER RE MOTION FOR LEAVE TO WITHDRAW
             AS COUNSEL FOR DEFENDANT / COUNTER-PLAINTIFF AND ORDER
             TO SHOW CAUSE WHY GOOD CAUSE EXISTS TO MODIFY
             SCHEDULING ORDER AND WHY THIRD PARTY COMPLAINT
             SHOULD NOT BE DISMISSED FOR LACK OF PROSECUTION [69]


   I. MOTION TO WITHDRAW AS COUNSEL

        On January 10, 2020, Mikhael Bortz, of Bortz Law Firm, P.A., admitted pro hac vice,
filed a motion for leave to withdraw as counsel for Defendant / Counterclaimant Daniel Fuentes
on the ground that health issues have impaired her ability to provide Defendant with adequate
representation. [Doc. # 69.]

       “A motion for leave to withdraw must be made upon written notice given reasonably in
advance to the client and to all other parties who have appeared in the action.” Local Rule 83-
2.3.2.

        According to Ms. Bortz’s motion and supporting declaration, she has given notice to
Defendant and all other parties that have appeared in the case and Defendant does not object to
her proposed withdrawal. [Doc. # 69, at ¶¶ 6, 7.] On January 13, 2020, Plaintiff Lauren Moshi,
LLC, filed a response stating that it did not object to Ms. Bortz’s withdrawal. [Doc. # 70, at p.
2.] In addition to Ms. Bortz, Defendant has also been represented by local counsel, Ryan W.
Powers, since July 2, 2019. [Doc. # 37.] The Court has received no indication that Mr. Powers
will not be representing Defendant moving forward.

       Ms. Bortz is ordered to serve Defendant with a copy of this Order. No later than
January 23, 2020, defense counsel shall file a proof of service indicating service of this Order
on Defendant.


CV-90                             CIVIL MINUTES—GENERAL                    Initials of Deputy Clerk KT
                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA
                                   CIVIL MINUTES—GENERAL

Case No.       CV 18-6725-DMG (JPRx)                                              Date     January 16, 2020

Title Lauren Moshi, LLC v. Daniel Fuentes                                                         Page     2 of 2


    II. REQUEST TO MODIFY SCHEDULING ORDER AND TO EXTEND TIME TO
          SERVE COUNTERCLAIM

        In her motion, Counsel also requests that the Court: (1) continue all dates, including the
motion and discovery cutoff dates and the trial date, for sixty (60) days so that new counsel may
be retained and have sufficient time to become familiarized with this matter; and (2) grant a sixty
(60) day extension so that Defendant may belatedly serve his Counterclaim on Third Party
Defendants Michael and Lauren Moshi (mischaracterized as Counter-Defendants).

       At this time, it is unclear why additional time is needed given that Ms. Bortz’s co-
counsel, Mr. Powers, remains counsel of record. Accordingly, no later than January 31, 2020,
Defendant is ORDERED TO SHOW CAUSE why: (1) good cause exists to modify the
Scheduling Order, and (2) the Third Party Complaint against Michael and Lauren Moshi should
not be dismissed for lack of prosecution. Fed. R. Civ. P. 41(b); see Hells Canyon Preservation
Council v. U.S. Forest Service, 403 F.3d 683, 689 (9th Cir. 2005) (“[W]hereas the plain language
of Rule 41(b) suggests that such dismissals may only result from a defendant’s motion . . . , the
consensus among our sister circuits, with which we agree, is that courts may dismiss under Rule
41(b) sua sponte, at least under certain circumstances.”).1 The February 14, 2020 hearing is
VACATED.

IT IS SO ORDERED.




         1
           In Defendant’s request to extend time to serve the Third Party Complaint, Counsel attached evidence
suggesting that Third Party Defendants Michael and Lauren Moshi have either refused delivery of waiver paperwork
or have otherwise been unreachable. [Doc. ## 69-1, 69-2.] Counsel appears to have attempted to send these
documents, however, on December 4, 2019, after the deadline to serve the Third Party Complaint had already passed
on November 21, 2019. See id.; see Fed. R. Civ. P. 4(m). Accordingly, in the OSC response, Defendant shall
explain why, applying the appropriate standard, the Third Party Complaint should not be dismissed for failure to
prosecute, particularly given the existence of co-counsel who could have timely attempted service or timely moved
the Court for alternate service options. The primary factor in the “good cause” inquiry is the moving party’s
reasonable diligence. Noyes v. Kelly Servs., 488 F.3d 1163, 1174 n.6 (9th Cir. 2007); see also Zivkovic v. S. Cal.
Edison Co., 302 F.3d 1080, 1087 (9th Cir. 2002) (“The pretrial schedule may be modified if it cannot reasonably be
met despite the diligence of the party seeking the extension. If the party seeking the modification was not diligent,
the inquiry should end and the motion to modify should not be granted.”) (quoting Johnson v. Mammoth
Recreations, Inc., 975 F.2d 604, 607 (9th Cir. 1992)) (citation and internal quotation marks omitted).

CV-90                                    CIVIL MINUTES—GENERAL                           Initials of Deputy Clerk KT
